[Cite as J.N. v. L.A., 2022-Ohio-974.]


                                             COURT OF APPEALS
                                          ASHLAND COUNTY, OHIO
                                         FIFTH APPELLATE DISTRICT


    J.N.                                             :   JUDGES:
                                                     :
                                                     :   Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                        :   Hon. Patricia A. Delaney, J.
                                                     :   Hon. Craig R. Baldwin, J.
    -vs-                                             :
                                                     :   Case No. 21-COA-014
                                                     :
    L.A.                                             :
                                                     :
                                                     :
           Defendant-Appellant                       :   OPINION


  CHARACTER OF PROCEEDING:                               Appeal from the Ashland County Court
                                                         of Common Pleas, Juvenile Division,
                                                         Case No. 20204016



  JUDGMENT:                                              REVERSED AND REMANDED




  DATE OF JUDGMENT ENTRY:                                March 24, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                              For Defendant-Appellant:

    NO APPEARANCE                                        THOMAS L. ERB, JR.
                                                         803 E. Washington St., Suite 185
                                                         Medina, OH 44256
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 Delaney, J.

          {¶1} Defendant-Appellant L.A. appeals the June 28, 2021 judgment entry of the

 Ashland County Court of Common Pleas, Juvenile Division.

                                FACTS AND PROCEDURAL HISTORY

                            Father’s Complaint to Determine Parentage

          {¶2} On February 21, 2020, Plaintiff-Appellee J.N. (“Father”) filed a Complaint to

 Determine Parentage and Establishing Parenting Time Order with the Ashland County

 Court of Common Pleas, Juvenile Division. In his complaint, Father alleged he was the

 biological father of A.M.N. (“Child”), whose biological mother was Defendant-Appellant

 L.A. (“Mother”). Father requested a judgment entry documenting the existence of a

 parent-child relationship between Father and Child and an order establishing parenting

 time. Mother and Child had previously resided in Florida, but recently moved to Ohio. The

 trial court set the matter for a hearing on March 9, 2020 for a determination of paternity.

 A second hearing was set for May 11, 2020 to determine and rule on the complaint for

 parentage.

          {¶3} The magistrate’s order issued after the hearing found that Father did not

 dispute parentage and was listed on Child’s birth certificate. Mother, however, disputed

 paternity and wanted paternity testing. The magistrate ordered genetic testing.

          {¶4} Genetic testing was completed, and Father was determined to be the

 biological parent of Child.

          {¶5} On September 30, 2020, Mother filed a Notice of Substitution. The motion

 listed her new attorneys as Thomas L. Erb, Jr. and Michael Callow.
[Cite as J.N. v. L.A., 2022-Ohio-974.]


                                         October 2, 2020 Hearing

          {¶6} The parties appeared for a video hearing on October 2, 2020 to determine

 parentage and to establish a Parenting Time Order. Attorney Callow represented Mother

 at the hearing. Counsel for Father stated that Mother and Father were close to an

 agreement that would resolve the necessity of the hearing. (T. 3). The trial court took a

 recess to allow the parties to discuss a settlement and when the parties returned to the

 hearing, they had come to an agreement that resolved all the issues pending before the

 trial court. (T. 7). The parties agreed that paternity was established, Mother would remain

 the residential parent and legal custodian of Child, and the parents would have visitation

 based on the standard parenting time order (with some modification). (T. 9-10).

          {¶7} Because of the late nature of the agreement, the parties did not have

 anything in writing to submit to the trial court. (T. 7). Counsel for Father volunteered to

 draft an agreed judgment entry and send it to Attorney Callow for his signature within

 seven days of the hearing. (T. 7, 14). The trial court stated:

          So I am going to give you, you said a week, I don’t doubt that you can get

          that done in a week, and I also know things come up, so I am going to mark

          our calendar for 15 days, and if I don’t have it within 15 days, somebody will

          be giving you a call.

 (T. 15).

                  Dismissal of Complaint for Parentage and Parenting Time

          {¶8} On December 3, 2020, the trial court issued a judgment entry dismissing

 Father’s complaint for parentage without prejudice. The order stated:
[Cite as J.N. v. L.A., 2022-Ohio-974.]


          This case came before the Court for a hearing on October 2, 2020. The

          parties and counsel were present. The Court was advised that the parties

          had reached a settlement on all issues. An agreed judgment entry was to

          be submitted to the Court within fifteen (15) days. As of November 30, 2020,

          no judgment entry has been submitted. Therefore, it is ORDERED this case

          is Dismissed without prejudice.

 (Judgment Entry, December 3, 2020).

                                   Motion for Relief from Judgment

          {¶9} On March 5, 2021, Father filed a motion for relief from the December 3,

 2020 judgment entry dismissing his complaint for parentage. He relied upon Civ.R.

 60(B)(5) to argue that he was entitled to relief because he complied with the trial court’s

 instructions as to the agreed judgment entry. He stated that on October 8, 2020, he

 emailed a copy of the agreed judgment entry to Attorney Callow. After receiving no

 response from Attorney Callow, Father’s counsel sent a follow-up email to Attorney

 Callow on October 27, 2020. Counsel for Father did not receive any response to his email.

 Father attached the proposed agreed judgment entry to the motion for relief.

          {¶10} Mother responded to Father’s motion for relief from judgment. She argued

 that Father failed to comply with the trial court’s instruction that the agreed judgment entry

 was to be filed within 15 days of the October 2, 2020 hearing. Upon Attorney Callow’s

 alleged failure to respond to counsel’s emails, Father did not avail himself to any other

 methods of communication or remedies, such as filing a motion to enforce with the trial

 court, to comply with the trial court’s instructions as to the filing of the agreed judgment
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 entry. Father also could have filed an appeal of the trial court’s dismissal entry, rather

 than an untimely motion for relief from judgment.

          {¶11} In conjunction with her response to the motion for relief from judgment,

 Mother filed an Alternative Motion for Temporary Orders and Alternative Motion to Modify.

 Mother and Child had moved back to Florida after the trial court dismissed the parentage

 action on December 3, 2020. Child was enrolled in middle school. Mother requested that

 if the trial court granted Father’s motion for relief from judgment, the trial court should

 modify the current Shared Parenting Plan so that Mother was the residential parent and

 primary legal custodian and allow Mother and Child to remain in Florida.

          {¶12} On May 25, 2021, the trial court held a hearing on Father’s motion for relief

 from judgment. Counsel for Father argued there was no order stating the agreed judgment

 entry was to be filed within 15 days of the October 2, 2020 hearing and because a trial

 court only speaks through its orders, Father was not required to file the agreed judgment

 entry. (T. 24). Father could not be held to a deadline that was never set by the trial court.

 (T. 25). Counsel stated he did not regularly practice in the Ashland County Court of

 Common Pleas, Juvenile Division, but where he usually practiced, he expected the trial

 court to set the matter for a contempt hearing to establish why the agreed judgment

 entry had not been filed prior to dismissal. (T. 19). He did not receive any notice or

 communication from the trial court before it dismissed the complaint. (T. 19). Counsel for

 Father stated he contacted Attorney Callow by phone and email, but he never heard back

 from him. (T. 20). Father contended Mother should not benefit from not cooperating with

 the agreement reached on October 2, 2020. (T. 20).
[Cite as J.N. v. L.A., 2022-Ohio-974.]


          {¶13} Counsel for Mother argued that Father was not in compliance with the

 Ashland County Local Rules when he failed to notify the trial court that Mother was not

 cooperating with the agreement. (T. 21). Father’s compliance with the Local Rules would

 have prevented the trial court’s dismissal of the complaint. (T. 22). Even after the

 dismissal of the complaint on December 3, 2020, Father delayed until March 5, 2021 to

 file a motion for relief from judgment. (T. 22). Father also missed the deadline to file a

 timely appeal of the December 3, 2020 judgment entry. (T. 23). In reliance on the trial

 court’s dismissal of the complaint and the Father’s failure to file a timely motion for relief

 from judgment, Mother and Child relocated to Florida. (T. 23).

                                         Judgment Entry

          {¶14} On June 28, 2021, the trial court issued its judgment entry granting Father’s

 motion for relief from judgment. It found that at the October 2, 2020 hearing, the trial court

 directed Father to prepare and submit an agreed judgment entry to the trial court within

 15 days. The 15-day limit was not journalized as a court order. The trial court further found

 that Father prepared the agreed judgment entry that accurately set forth the parties’

 agreement and submitted it to counsel for Mother, but Mother’s counsel never responded.

 Because Father submitted the agreed judgment entry to Mother’s counsel and there was

 no response, the trial court held that Father suffered a detriment from which Mother

 benefitted. While Father could have taken other action, the trial court found his failure to

 take different action did not prohibit the relief requested under Civ.R. 60(B)(5).

          {¶15} The trial court vacated the December 3, 2020 judgment entry and adopted

 the agreed judgment entry, naming Mother as the residential parent and legal custodian

 of Child.
[Cite as J.N. v. L.A., 2022-Ohio-974.]


          {¶16} It is from this judgment entry that Mother now appeals. Father did not file

 an appellee’s brief. Pursuant to App.R. 18(C), “[i]f an appellee fails to file the appellee's

 brief within the time provided by this rule, or within the time as extended, * * * in

 determining the appeal, the court may accept the appellant's statement of the facts and

 issues as correct and reverse the judgment if appellant's brief reasonably appears to

 sustain such action.”

                                         ASSIGNMENT OF ERROR

          {¶17} Mother raises one Assignment of Error:

          {¶18} “THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING

 APPELLEE’S MOTION FOR RELIEF FROM JUDGMENT PURSUANT TO OHIO RULE

 OF CIVIL PROCEDURE 60(B) BECAUSE THE APPELLEE IS NOT ENTITLED TO

 RELIEF AND FAILED TO FILE THE MOTION WITHIN A REASONABLE TIME.”

                                              ANALYSIS

          {¶19} Mother argues the trial court abused its discretion when it granted Father’s

 motion for relief from judgment. For the reasons stated below, we agree.

                                         GTE Automatic Factors

          {¶20} A motion for relief from judgment under Civ.R. 60(B) lies in the trial court's

 sound discretion. Griffey v. Rajan, 33 Ohio St.3d 75, 514 N.E.2d 1122 (1987). To find an

 abuse of that discretion, we must determine the trial court's decision was unreasonable,

 arbitrary, or unconscionable and not merely an error of law or judgment. Blakemore v.

 Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). In GTE Automatic Electric Inc. v.

 ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113 (1976), paragraph two of the

 syllabus, the Supreme Court of Ohio held the following:
[Cite as J.N. v. L.A., 2022-Ohio-974.]


          To prevail on a motion brought under Civ.R. 60(B), the movant must

          demonstrate that: (1) the party has a meritorious defense or claim to present

          if relief is granted; (2) the party is entitled to relief under one of the grounds

          stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a

          reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or

          (3), not more than one year after the judgment, order or proceeding was

          entered or taken.

          {¶21} We note the trial court did not refer to the GTE Automatic factors in its June

 28, 2021 judgment entry granting Father’s motion for relief from judgment. The trial court

 found that Father was entitled to relief pursuant to Civ.R. 60(B)(5), but there was no

 analysis as to whether the motion was made in a reasonable time or whether Father had

 a meritorious defense. In her brief, Mother states that whether Father has a meritorious

 defense or claim to present is not relevant because this case involves parentage and

 there is an underlying agreed judgment entry. We agree and as such, we will consider

 the remaining factors under the GTE Automatic determination. The GTE Automatic

 factors are “independent and in the conjunctive, not the disjunctive.” DeChellis v. Estate

 of DeChellis, 5th Dist. Stark No. 2020CA00025, 2020-Ohio-5111, 2020 WL 6375476, ¶

 16 quoting Blaney v. Kerrigan, 5th Dist. Fairfield No. 12-CA-86, 1986 WL 8646, *2 (Aug.

 4, 1986) quoting GTE Automatic Elec., Inc., supra at 150-151. “Failing to meet one is

 fatal, for all three must be satisfied in order to gain relief * * *.” Id.

                                          Civ.R. 60(B)(5)

          {¶22} Father argued he was entitled to relief from the trial court’s December 3,

 2020 judgment entry pursuant to Civ.R. 60(B)(5). Civ.R. 60(B)(5) allows the trial court to
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 relieve a party from a final judgment for “any other reason justifying relief from the

 judgment.” Civ.R. 60(B)(5) operates as a catch-all provision and “reflects ‘the inherent

 power of a court to relieve a person from the unjust operation of a judgment.’” Maggiore

 v. Barensfeld, 5th Dist. Stark No. 2011CA00180, 2012-Ohio-2909, 2012 WL 2415184, ¶

 35 citing Dutton v. Potroos, 5th Dist. Stark No. 2010CA00318, 2011-Ohio-3646, 2011 WL

 3057612, at ¶ 49. It is reserved for “extraordinary and unusual case[s],” Myers v. Myers,

 9th Dist. Summit No. 22393, 2005-Ohio-3800, 2005 WL 1763608, at ¶ 14, and “is not a

 substitute for the enumerated grounds for relief from judgment [.]” Id. It applies only where

 a more specific provision of Civ.R. 60(B) does not apply. Ogline v. Sam's Drug Mart,

 L.L.C., 5th Dist. Stark No. 2013 CA 00154, 2014-Ohio-2355, 2014 WL 2547765, ¶ 38

 citing Strack v. Pelton, 70 Ohio St.3d 172, 637 N.E.2d 914 (1997).

          {¶23} Mother contends this is not an extraordinary or unusual case in which there

 are substantial grounds to relieve a party of the unjust operation of a judgment. The trial

 court laid the dismissal of the action on the shoulders of Mother, while a close examination

 of the record in this case shows that it was Father’s inaction that resulted in a procedural,

 not unjust, dismissal of his complaint for parentage.

          {¶24} After the parties stated they settled the matter at the October 2, 2020

 hearing, counsel for Father volunteered to file the agreed judgment entry within 15 days

 of the hearing. While acknowledging he volunteered to file the agreed judgment entry,

 Father argued at the hearing for his motion for relief that he was not required to file the

 agreed judgment entry within 15 days because the trial court did not journalize an order

 to that effect. We agree with Father that it is well-established a trial court speaks only

 through its journal entries. Infinite Sec. Solutions, L.L.C. v. Karam Properties II, Ltd., 143
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 Ohio St.3d 346, 2015-Ohio-1101, ¶ 29. Loc.R. 11(B) of the Ashland County Court of

 Common Pleas, Juvenile Division, however, provides specialized guidance to its

 practioners as to the preparation of an agreed judgment entry settled at a hearing. The

 rule states, in pertinent part:

          B. CASES SETTLED AT HEARING: If a case is settled during the course

          of a hearing, counsel shall reduce the settlement agreement to writing,

          place the agreement on the record, or both, as directed by the Court.

          Counsel for the Plaintiff shall prepare a Judgment Entry which fully

          comports with the parties' in-court agreement, and shall file the same with

          the Court within thirty (30) days of notifying the Court that a disputed matter

          has been resolved by agreement. * * *

 Before volunteering to file the agreed judgment entry within 15 days without a journalized

 entry ordering the same, Father could have brought to the trial court’s attention that its

 15-day deadline conflicted with Loc.R. 11(B). The record shows that counsel for Father

 prepared and emailed the agreed judgment entry to Mother’s counsel on October 8, 2020,

 without the impetus of a journalized order.

          {¶25} Father next contends that Mother never responded when he emailed the

 agreed judgment entry to Attorney Cowell on October 8, 2020 and October 27, 2020.

 Mother does not dispute that she did not respond to the emails from Father’s counsel. At

 the hearing on his motion for relief, Father’s counsel stated that he expected the trial court

 to guide the proceedings when the agreed judgment entry was not filed within 15 days.

 Mother argues that Father had remedies available to him to compel Mother’s performance

 after the October 2, 2020 hearing and her failure to respond to his emails. The trial court
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 acknowledged this in its judgment entry granting the motion for relief when it stated, “[t]he

 Plaintiff could have taken other action * * *.” (Judgment Entry, June 28, 2021).

          {¶26} First, the Loc.R. 11(B) of the Ashland County Court of Common Pleas,

 Juvenile Division, provides direction if there is a challenge in filing an agreed judgment

 entry:

          B. CASES SETTLED AT HEARING: If a case is settled during the course

          of a hearing, counsel shall reduce the settlement agreement to writing,

          place the agreement on the record, or both, as directed by the Court.

          Counsel for the Plaintiff shall prepare a Judgment Entry which fully

          comports with the parties' in-court agreement, and shall file the same with

          the Court within thirty (30) days of notifying the Court that a disputed matter

          has been resolved by agreement. In the event the parties encounter

          unforeseen difficulties with the timely preparation and submission of the

          Judgment Entry, the parties shall promptly notify the Court of that fact, and

          shall seek an extension of time in which to timely file the Judgment Entry.

 (Emphasis added.)

          {¶27} Assuming arguendo that pursuant to Loc.R. 11(B), Father had 30 days to

 file the agreed judgment entry after the October 2, 2020 hearing, Mother had not

 responded to Father’s emails by November 2, 2020. Counsel for Father stated at the

 hearing that he believed it was the trial court’s duty to notify the parties that the agreed

 judgment entry had not been timely filed. Loc.R. 11(B) clearly directed Father to promptly

 notify the trial court of unforeseen difficulty with the timely preparation and submission of

 the agreed judgment entry and to seek an extension of time in which to file the judgment
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 entry. There is no entry in the record showing that Father promptly notified the trial court

 of his unforeseen difficulty with the timely preparation and submission of the agreed

 judgment entry and sought an extension of time in which to file the judgment entry.

          {¶28} Second, Father could have a filed a motion for contempt when Mother failed

 to respond on October 2, 2020 and October 27, 2020. The purpose of a civil contempt

 motion is to compel compliance with a court’s order. Colby v. Colby, 5th Dist. Delaware

 No. 15 CAF09 0068, 2016-Ohio-2903, ¶ 49 citing Robinette v. Bryant, 4th Dist. Lawrence

 No. 14CA28, 2015–Ohio–119, ¶ 47, citing Sheridan v. Hagglund, 4th Dist. Meigs No.

 13CA6, 2014–Ohio–4031, ¶ 22. A motion for contempt would have timely notified the trial

 court of Mother’s failure to respond and the trial court could have remedied the matter.

          {¶29} The trial court’s dismissal of the complaint for parentage was not an unjust

 operation of judgment, but a procedural action due to the failure to file the agreed

 judgment entry as discussed at the October 2, 2020 hearing or pursuant to Loc.R. 11(B).

 It is not an extraordinary or unusual case because Father can refile his action for

 parentage. Father failed to utilize the Local Rules or other methods of compelling a

 parties’ performance to notify the trial court of Mother’s admitted failure to respond. Father

 argued it was Mother’s fault that the complaint was dismissed, but the record in this case

 shows Father had a duty to proactively notify the trial court. The court cannot remedy a

 problem of which it is unaware.

                                         Reasonable Time

          {¶30} Mother next contends in her appeal that Father did not meet the third

 element of the GTE Automatic test that the motion for relief from judgment must be filed
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 within a reasonable time. The trial court made no finding as to whether the motion for

 relief was timely filed in its June 28, 2021 judgment entry granting the motion.

          {¶31} The Tenth District Court of Appeals explained the timeliness of the Civ.R.

 60(B) motion:

          With respect to the timeliness of a motion, Civ.R. 60(B) incorporates a two-

          part standard. For relief under Civ.R. 60(B)(1), (2) or (3), the movant must

          seek relief “within a reasonable time, and * * * not more than one year after

          the judgment.” Relief under Civ.R. 60(B)(4) and (5) is not subject to the one-

          year limitation, but must still be sought within a reasonable time. This court

          has stated that “[j]ust because a Civ.R. 60(B) motion is filed within one year

          of the underlying judgment does not mean the motion was filed within a

          reasonable time.” GMAC Mtge. v. Lee, 10th Dist. No. 11AP-796, 2012-

          Ohio-1157, ¶ 21, citing EMC Mtge. Corp. v. Pratt, 10th Dist. No. 07AP-214,

          2007-Ohio-4669, ¶ 8, citing Adomeit v. Baltimore, 39 Ohio App.2d 97, 106

          (8th Dist.1974). “The relief provided by Civ.R. 60(B) is equitable in nature,

          and a party must act diligently to be entitled to it.” Id. at ¶ 23, citing Morris

          v. Grubb, 2d Dist. No. 15177 (Mar. 8, 1996). “Failure to seek relief from

          judgment for a substantial period of time after the movant is aware of the

          grounds for relief demonstrates a lack of due diligence.” Id., citing Morris.

 Yaklevich v. Dinneen, 10th Dist. Franklin No. 20AP-322, 2021-Ohio-4531, 2021 WL

 6087621, ¶ 9.

          {¶32} On October 2, 2020, the parties settled the matter at the hearing. Father

 stated at the hearing he would file the agreed judgment within 15 days. 63 days had
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 passed when on December 3, 2020, the trial court dismissed the complaint for parentage

 for failure to file the agreed judgment entry. Father filed his motion for relief from judgment

 on March 5, 2021, 93 days after the December 3, 2020 dismissal of the complaint. During

 the 93 days, Mother and Child relocated to Florida where Child enrolled in school.

          {¶33} Counsel for Father explained at the May 25, 2021 hearing that after he

 received the dismissal, he attempted to contact Attorney Callow and received no

 response. (T. 20). Counsel then made arrangements with the trial court to get the

 transcript of the October 2, 2020 hearing. (T. 20). Instead of appealing the dismissal,

 counsel stated, “from my client’s perspective, we’re trying to limit the legal expenses at

 this point between this litigation in Florida and we thought that would be a better approach

 as opposed to trying to appeal this decision.” (T. 20).

          {¶34} “Civ.R. 60(B) exists to resolve injustices that are so great that they demand

 a departure from the strict constraints of res judicata. * * * However, the rule does not

 exist to allow a party to obtain relief from his or her own choice to forgo an appeal from

 an adverse decision.” Hazelwood Assn., Inc. v. Helfrich, 5th Dist. Licking No. 2021 CA

 00033, 2022-Ohio-174, 2022 WL 203032, ¶ 11 quoting Bank of Am., N.A. v. Kuchta, 141

 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 15. See also Doe v. Trumbull Cty.

 Children Servs. Bd., 28 Ohio St.3d 128, 502 N.E.2d 605 (1986), paragraph two of the

 syllabus (“[a] party may not use a Civ.R. 60(B) motion as a substitute for a timely appeal”).

          {¶35} Civ.R. 60(B) does not exist to protect a party from their decision to not file

 an appeal. Father admittedly filed the motion for relief from judgment as a substitute for

 an appeal. Further, the relief provided by Civ.R. 60(B) is equitable in nature, and a party

 must act diligently to be entitled to it. Father filed the motion for relief 93 days after the
[Cite as J.N. v. L.A., 2022-Ohio-974.]


 dismissal, which was 63 days after his time for appeal had expired. While Father was

 waiting on a transcript, he could have filed his motion for relief from judgment after the

 dismissal and supplemented the motion with the transcript. The trial court in this case

 abused its discretion when it failed to consider whether Father filed his motion for relief

 from judgment within a reasonable time and considered only the issue of Civ.R. 60(B)(5).

          {¶36} Under these factual and procedural circumstances, we find the trial court

 abused its discretion when it determined that Father was entitled to relief from judgment

 without full consideration of the GTE Automatic factors. As Father did not file an appellee’s

 brief, we accept the Mother’s statement of the facts and issues as correct and reverse the

 judgment because Mother’s brief reasonably appears to sustain such action. App.R.

 18(C).

          {¶37} Mother’s sole Assignment of Error is sustained.
[Cite as J.N. v. L.A., 2022-Ohio-974.]


                                         CONCLUSION

          {¶38} The judgment of the Ashland County Court of Common Pleas, Juvenile

 Division is reversed, and the matter remanded for further proceedings consistent with this

 Opinion and law.

 By: Delaney, J.,

 Gwin, P.J. and

 Baldwin, J., concur.